--------------------------------------------------------------------------------

 
 
EXHIBIT 10.11
 
 
AMENDMENT NO. 1
TO
SEVERANCE AND CHANGE OF CONTROL AGREEMENT




This Amendment No. 1 to Severance and Change of Control Agreement (“Amendment
No. 1”) between Cal Dive International, Inc., a Delaware corporation (the
“Company”), and Quinn J. Hébert (the “Executive”) is dated as of January 1, 2009
(the “Effective Date”).
 
WITNESSETH
 
WHEREAS, the Company and the Executive entered into a Severance and Change of
Control Agreement dated as of January 1, 2008 (the “Agreement”);
 
WHEREAS, pursuant to Section 5.2 of the Agreement the Executive agreed to
execute any amendment or modification of Appendix B that is necessary to
properly reflect the jurisdictions that should be listed on Appendix B;
 
WHEREAS, the Executive has been and will continue to be an Executive of the
Company and as a result has had, and will continue to gain, access to and
knowledge of certain trade secrets and other confidential information regarding
the Company, including without limitation, the assets, manner of doing business,
processes, techniques, and other proprietary information which constitutes a
valuable asset of the Company;
 
WHEREAS, the payments and benefits provided through the Agreement are intended
to qualify for an exclusion from Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance thereunder (“Section 409A”)
and the final Section 409A regulations require that a termination for “Good
Reason” occur within a specified period following the event that constitutes
“Good Reason”; and
 
WHEREAS, the Executive and the Company mutually desire to amend the Agreement
to:  (i) update Appendix B thereto, (ii) expand on the definition of “Business”
and add a definition of “Prohibited Territories” therein, and (iii) revise
Sections 1.10, 5.1, 5.2 and 5.4 thereof, all as set forth in this Amendment;
 
NOW, THEREFORE, in consideration of the mutual undertakings of this Amendment
and the Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1. Section 1.2 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 1.2                      Business.  “Business” shall mean the subsea
marine construction business of the Company, including manned diving, pipelay
and pipe burial services, platform installation and salvage services.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Sections 1.12 through 1.16 of the Agreement shall be re-numbered as Sections
1.13 through 1.17 and a new Section 1.12 shall be added to the Agreement to read
in its entirety as follows:
 
Section 1.12                      Prohibited Territories.  “Prohibited
Territories” shall mean those jurisdictions listed on Appendix B attached
hereto, as it may be amended or modified from time to time in accordance with
the provisions of Section 5.2 hereof.
 
3. Section 1.10 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 1.10                      Good Reason.  “Good Reason” shall mean any of
the following events or conditions, provided that, (a) the Executive shall have
provided written notice to the Company within 90 days of the initial existence
of the condition described in this Section 1.10, (b) such event or condition
continues uncured for a period of 30 days after written notice thereof is given
by the Executive to the Company and (c) the Date of Termination is no later than
180 days following the date of the initial existence of the condition described
in this Section 1.10 that constitutes Good Reason; and provided further that,
once there are more than three events that constitute Good Reason within any
consecutive 12-month period, the need for the Executive to give notice is
eliminated and the Company shall have no opportunity to cure:
 
(i)           A material reduction by the Company of the Executive's base salary
that is then in effect, without his prior consent;
 
(ii)           A material diminution in the Executive's duties and status as an
executive officer of the Company;
 
(iii)           A failure in any material respect by the Company to perform any
of its obligations to the Executive under this Agreement;
 
(iv)           The relocation by the Company of the Executive’s principal place
of employment by the Company to a location that is more than 75 miles from the
location of the Executive’s principal place of employment by the Company as of
the Agreement Date; provided that the Company shall not be deemed to have
relocated the Executive’s principal place of employment if the Company requires
the Executive to perform his normal duties outside of the above location for
less than an aggregate of 120 days during any consecutive period of 365 days, as
long as no more than 30 days of any such 120 days are consecutive; or
 
 
 
2

--------------------------------------------------------------------------------

 
 
(v)           A material change in the Executive’s reporting relationship such
that the Executive no longer reports directly to the Board.
 
4. Section 5.1 of the Agreement shall be, and is hereby amended to read in its
entirety as follows:
 
Section 5.1                      Nondisclosure of Confidential
Information.  Executive acknowledges and agrees that in the course of his
employment, he has been in a position to have access to and develop Confidential
Information.  The Company promises to continue to provide Confidential
Information to Executive during his tenure as an employee of the Company.  As
long as Executive is an employee of the Company, the Executive shall hold in a
fiduciary capacity for the benefit of the Company all Confidential Information
which the Executive obtained during the Executive’s employment (whether prior to
or after the Agreement Date) and shall use such Confidential Information solely
in the good faith performance of his duties for the Company.  If the employment
of the Executive is terminated for any reason, then, commencing with the Date of
Termination and continuing perpetually thereafter, the Executive shall (a) not
communicate, divulge or make available to any Person (other than the Company)
any such Confidential Information, except with the prior written consent of the
Company or as may be required by law or legal process, and (b) deliver promptly
to the Company upon its written request any Confidential Information in his
possession, including any duplicates thereof and any notes or other records the
Executive has prepared with respect thereto, provided that Executive need not
deliver to the Company, and may retain, one copy of any personal diaries,
calendars, rolodexes or personal notes of correspondence.  If the provisions of
any applicable law or the order of any court would require the Executive to
disclose or otherwise make available any Confidential Information to a
governmental authority or to any other third party, the Executive shall give the
Company, unless it is unlawful to do so, prompt prior written notice of such
required disclosure and an opportunity to contest the requirement of such
disclosure or apply for a protective order with respect to such Confidential
Information by appropriate proceedings.
 
5. Section 5.2 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 5.2                      Noncompetition; Nonsolicitation.  The Executive
acknowledges that in the course of his employment with the Company he has become
familiar, and during the course of his employment with the Company he will
become familiar, with such Confidential Information, that he has developed the
goodwill of the Company and will continue to be in a position to develop the
goodwill of the Company, and that his services have been and will be of special,
unique and extraordinary value to the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
Therefore, the Executive agrees that during the term of this Agreement and for a
period following the Date of Termination of (i) two years if the Executive’s
employment is terminated by the Company for Cause or by the Executive without
Good Reason, and (ii) one year if the Executive’s employment is terminated by
the Company without Cause or by the Executive for Good Reason,  the Executive
will not:
 
       (a)           directly or indirectly, engage or invest in, own, manage,
operate, finance, control, or acquire an interest in, be employed by or render
services to, or otherwise engage, participate in, or be associated or in any
manner connected with (whether as a proprietor, partner, stockholder, member,
director, officer, employee, joint venturer, investor, consultant, agent, sales
representative, broker or other participant) any person engaged in or planning
to become engaged in any business in competition with the Business within the
Prohibited Territories;
 
       (b)           contact any customer of the Company to solicit, divert or
entice away the business of such customer, or otherwise disrupt the relationship
between such customer and the Company;
 
       (c)           solicit, induce, influence or attempt to influence any
supplier, lessor, lessee, licensor, partner, joint venturer, potential acquiree
or any other person who has a business relationship with the Company, or who on
the Date of Termination is engaged in discussions or negotiations to enter into
a business relationship with the Company, to discontinue, reduce or limit the
extent of such relationship with any of the Companies; or
 
       (d)           make contact with any employee of the Company for the
purpose of soliciting such employee for hire, whether as an employee,
independent contractor, consultant or otherwise, or otherwise disrupting such
employee’s relationship with the Company.
 
The Executive agrees that he will, at any time prior to the Date of Termination,
and at the Company’s request, promptly execute any amendment or modification of
the Prohibited Territories (by amending Appendix B) that is necessary to reflect
the appropriate jurisdictions,  including, without limitation, to add any
additional jurisdictions where the Company engages in business in the
future.  All references to Appendix B in this Agreement shall be deemed to refer
to Appendix B as so amended or modified.
 
 
 
4

--------------------------------------------------------------------------------

 
 
The Executive agrees that: (i) the covenants and agreements set forth in
this  Section 5.2 are reasonable both in scope of geographical area and
duration, (ii) the Company would not have entered into this Agreement but for
such covenants of the Executive, (iii) such covenants have been made in order to
induce the  Company to enter into this Agreement, and (iv) such covenants and
agreements are reasonable and necessary for the protection of the Confidential
Information, assets, goodwill and business acquired by the Company.  To the
extent permitted by applicable law, Executive covenants and agrees not to
institute, maintain, prosecute or in any way aid in the institution, maintenance
or prosecution of any lawsuit, action, claim, arbitration or other proceeding
against the Company or any of its Affiliates with respect to the enforceability
of the covenants contained in this Section 5.2 and Executive hereby irrevocably
waives all defenses otherwise available to the Executive with respect to the
strict enforcement of such covenants and agreements by the Company.
 
6. Section 5.4 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:
 
Section 5.4                      Governing Law of this Article 5; Consent to
Jurisdiction.
 
(a)           Any dispute regarding the reasonableness of the covenants and
agreements set forth in this Article 5 or the territorial scope or duration
thereof or the remedies available to the Company upon any breach of such
covenants and agreements, shall be governed by and interpreted in accordance
with the laws of Texas.  The parties agree that it is their mutual intent that
the provisions of this Agreement be enforced to the fullest extent permitted
under applicable law, whether now or hereafter in effect, and, to the extent
permitted by applicable law, the parties waive any provision of applicable law
that would render any provision of Article 5 invalid or unenforceable.
 
(b)           The Executive expressly, knowingly and voluntarily agrees that the
covenants and agreements of Section 5.2 will be governed by and interpreted in
accordance with the laws of Texas, and the Executive expressly, knowingly and
voluntarily consents to jurisdiction in state or federal court in Harris County,
Texas, for any disputes arising out of or related to the covenants and
agreements set forth in Section 5.2.
 
7. Appendix B to the Agreement shall be, and is hereby, amended to read in its
entirety as Appendix B attached to this Amendment.
 
8. All capitalized but undefined terms used herein shall have the same meanings
given to such terms as in the Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
9. Except as amended by this Amendment, the Agreement shall remain unchanged and
in full force and effect.
 


 
IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed as of the Effective Date.
 



 
COMPANY:
     
CAL DIVE INTERNATIONAL, INC.
             
By:
/s/ William L. Transier
   
Name:
Title:






 
EXECUTIVE:
         
/s/ Quinn J. Hébert
 
Quinn J. Hébert




 
6

--------------------------------------------------------------------------------

 

Appendix B




JURISDICTIONS




The State of Texas, USA


The State of Mississippi, USA


The State of Alabama, USA


The following parishes in the state of Louisiana, USA:


Cameron
Vermilion
Lafayette
Iberia
St. Mary
Terrebonne
Lafourche
Jefferson
Plaquemines
St. Bernard
Orleans




Mexico


Singapore


Australia


U.A.E.


Indonesia


Malaysia
 
 
 
 
 
 
 
 
 
B-1
 
 

--------------------------------------------------------------------------------